UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-7973


KENJAY ALBERT BROWN,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:15-hc-02200-F)


Submitted: May 11, 2017                                            Decided: June 1, 2017


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenjay Albert Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenjay Albert Brown, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Brown v. Andrews, No. 5:15-hc-02200-

F (E.D.N.C. Dec. 9, 2015). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                            2